acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum sca released tl-n-2616-98 cc dom fs p si rlbuch date date to district_counsel brooklyn from assistant chief_counsel field service cc ner brk cc dom fs subject limitation on assessment of tefra partnership adjustments against nonfiler this responds to your request for significant advice dated date in connection with a question posed by the brookhaven service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue whether adjustments resulting from a settlement of partnership items may be assessed against a partner that did not file its income_tax return more than one year after the date of settlement of the partnership items conclusion adjustments to the tax_liability of a nonfiler may be assessed at any time without regard to the source of the adjustments facts taxpayer holds an interest in a partnership that is subject_to the tefra unified_audit and litigation procedures following the examination of the partnership’s return a settlement agreement was executed in accordance with the settlement agreement tax was assessed against most partners however more than one year has lapsed since the settlement was reached and tax has not been assessed against taxpayer taxpayer is a corporation that is required to file a corporate_income_tax return no such return was filed for the tax_year at issue discussion in congress enacted the tefra unified_audit and litigation procedures to simplify and streamline the partnership audit litigation and assessment process the underlying principle of tefra is that the tax treatment of items of partnership income loss deductions and credits will be determined at the partnership level in a unified partnership proceeding rather than separate proceedings with the partners conf_rep no partners are generally required to report items in a manner consistent with partnership treatment and the service may examine the partnership as an entity rather than conduct separate examination as to each of the partners where applicable the tefra provisions either supplant or augment the general administrative provisions limitation on assessment because tax is only assessed against the partners and not the partnership the partner’s limitation on assessment controls the timeliness of any assessment as to that partner the limitation on assessment is generally set forth in sec_6501 and provides that taxes must generally be assessed within three years from the later of the date of filing the taxpayer's return or the due_date for filing the taxpayer's return sec_6501 b in the case of partnership items sec_6501 provides for an extension of the period in the case of partnership items and refers to i r c the tefra provisions set forth a minimum period within which the service is able to conduct an examination of a partnership return and flow any adjustments through to the partners section a provides that the period for assessment of any_tax resulting from partnership items shall not expire before the date which i sec_3 years after the later of the filing of the partnership return or the due_date for filing the partnership return in essence i r c on occasion the i r c minimum assessment_period does not have an impact on the limitation on assessment take the example when a partnership return was due and was filed on date and a partner's return was due and was filed on date in this case the i r c minimum assessment_period does not impact the partner's limitation on assessment the sec_6501 limitation on assessment would generally expire on date three years from the due filing_date of the partner's return the minimum assessment_period under i r c would have prevented the statute from expiring before date three years from the due filing_date of the partnership’s return accordingly since the sec_6501 assessment_period remains open without regard to i r c assessments attributable to both partnership and nonpartnership_items may be made at any time on or before date unlike in the previous example i r c may have an impact on the assessment_period if the i r c period remains open beyond the period of limitation on assessment of sec_6501 take the example when a partner's return was due and was filed on date and the partnership return was due and was filed on date in this case the i r c minimum assessment_period extends the partner's limitation on assessment as to partnership items the sec_6501 limitation on assessment would generally expire on date three years from the due filing_date of the partner's return however under the express language of i r c the period for assessing any_tax which is attributable to any partnership_item or affected_item for a partnership taxable_year shall not expire before three years from the filing due_date of the partnership return accordingly the minimum assessment_period under i r c would have prevented the statute from expiring before date three years from the due filing_date of the partnership's return accordingly the i r c minimum assessment_period for partnership items holds sec_6501 open for assessments attributable to partnership items while the period for assessing tax attributable to nonpartnership_items would have closed limitations in the event of settlement a settlement agreement causes of conversion of partnership items to nonpartnership_items as of the date of the settlement agreement sec_6231 when partnership items become nonpartnership_items by reason of settlement the period for assessing tax attributable to such items shall not expire before the date which i sec_1 year after the date on which the items become nonpartnership_items i r c f as with the general extension under i r c a this provision sets forth a minimum period within which adjustments attributable to converted items generally may be assessed against a partner who enters into a settlement without regard to the partner's limitation period under sec_6501 see 99_tc_121 limitations for a nonfiler generally the limitation on assessment of tax against a corporation is three years from the later of the date of filing or the due_date for filing the corporation’s return sec_6501 b in the event that no return is filed tax may be assessed at any time sec_6501 analysis applying the above to the facts submitted the adjustments that are attributable to the converted partnership items may be assessed at any time the general statute_of_limitations as to the taxpayer's return remains open pursuant to sec_6501 without regard to the extension in the event of partnership items referred to by sec_6501 accordingly one need not look to i r c to determine whether the limitation on assessment is extended for partnership items or in the case of i r c f converted partnership items this analysis is bolstered by the language of i r c f itself which states that the time for assessing tax shall not expire before one year from the date of conversion such language indicates that the limitation on assessment cannot expire during such time but does not cause the limitation on assessment to expire at the conclusion of such period of time accordingly since the taxpayer did not file a return the adjustments that are attributable to the converted partnership items may be assessed at any time in accordance with sec_6501 if you have any questions or need assistance please contact ronald l buch jr pincite-7329 deborah a butler assistant chief_counsel by __ s _______________________ patrick putzi special counsel natural_resources passthroughs special industries branch
